DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to the amendment application filed 06/24/2022.
Claims 1, 2, 9, 16, 19, and 20 have been amended and no claims have been added and/or canceled.
In light of applicant’s amendment, previous claim rejections based on 35 USC 112(a) has been withdrawn.
In light of applicant’s amendment, previous claim rejections based on 35 USC 103(a) has been withdrawn.
Claims 1-20 are pending with claims 1, 2, 9, and 16 as independent claims.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art used in the final rejection, dated 12/24/2021, and other cited references that may be relevant to the claimed invention, listed in the 892 Form, do not teach or suggest the combination of limitations of the amended independent claims 1, 2, 9, or 16. Thus, claims 1, 2, 9, and 16 are allowed. As a result, dependent claims 3-8 and 10-15 and 17-20 are allowed at least based on their dependency on independent claims 2, 9, and 16, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 7 am to 7 pm Mon-Sat. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        07/14/2022




/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178